NOT FOR PUBLICATION                        FILED
                       UNITED STATES COURT OF APPEALS                     NOV 3 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WILLIAM NIBLE,                                    No.   19-55890

                   Plaintiff-Appellant,           D.C. No. 3:16-cv-02849-BAS-
                                                  RBM
 v.

FINK; T. DIAZ,                                    MEMORANDUM*

                   Defendants-Appellees,

and

B. SELF; et al.,

                   Defendants.

                      Appeal from the United States District Court
                         for the Southern District of California
                      Cynthia A. Bashant, District Judge, Presiding

                              Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      California state prisoner William Nible appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment in his 42 U.S.C. § 1983 action alleging First and

Fourteenth Amendment violations arising out of the confiscation of a rune set that

was mailed to Nible. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment on Nible’s First

Amendment free exercise claim because Nible failed to raise a genuine dispute of

material fact as to whether the confiscation of his rune set substantially burdened

the practice of his religion. See Jones v. Williams, 791 F.3d 1023, 1031 (9th Cir.

2015) (explaining that a prisoner “asserting a free exercise claim must show that

the government action in question substantially burdens the … practice of [the

prisoner’s] religion”).

      The district court properly granted summary judgment on Nible’s Fourteenth

Amendment due process claim because Nible had an adequate post-deprivation

remedy under California law. See Barnett v. Centoni, 31 F.3d 813, 816-17 (9th

Cir. 1994) (no due process claim for deprivation of property where California law

provides an adequate post-deprivation remedy).

      The district court properly dismissed Nible’s state law tort claims alleging

violations of Tile 15 of the California Code of Regulations because the cited

regulations do not create a private right of action. See Thurman v. Bayshore

Mgmt., Inc., 138 Cal. Rptr. 3d 130, 146-47 (Ct. App. 2012), abrogated on other


                                          2                                     19-55890
grounds by ZB, N.A. v. Superior Court, 448 P.3d 239 (Cal. 2019) (statutory

language or legislative history must clearly indicate an intent to create a private

right of action).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                      19-55890